Title: Note on an Advertisement for Land on the Ohio River, 15 July 1773
From: 
To: 


The advertisement, dated July 15, 1773, and signed by George Washington at Mount Vernon, was printed in The Maryland Journal and Baltimore Advertiser and in the Pennsylvania Gazette; it solicited applications for land grants in twenty thousand acres at the mouth of the Great Kanawha River. Its authorship has been attributed to Franklin, with no evidence but with admiration for his skill in propaganda. How Washington could have enlisted that skill, particularly when the tract in question lay within the area for which the Walpole Company was negotiating, is not explained. The attribution is a flight of fancy.
